 

 

Case 4:21-mj-07015-MKD ECF No. 28 filed 01/22/21 PagelD.74 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA
Plaintiff,

Vs. DEFENDANT’S ASSERTION OF 5TH
AND SIXTH AMENDMENT RIGHTS

Case No. 21-MJ-07015-MKD-2

ANDRES GUTIERREZ,

Defendant.

 

TO: WILLIAM HYSLOP, UNITED STATES ATTORNEY

I, Andres Gutierrez, hereby assert my rights under the Fifth and Sixth
Amendments of the United States Constitution, including but not limited to my rights
to remain silent and to have counsel present at any and all of my interactions with the
government or others on the government’s behalf. 1 do not wish to, and will not,
waive any of my constitutional rights except in the presence of counsel. I do not wish
to have, nor do I consent to, any contact with any government official, including but
not limited to law enforcement agents, except through my counsel. I do not want the
government or others acting on the government’s behalf to question me, or contact
me seeking a waiver of any rights, unless my counsel is present. The government

should instruct its agents.

DATED: January 19, 202]

Adher Gud re trvet_——

f .
Andres Gutierrez

nd Street,

217 N. 2"4 Sireet
Yakima, WA 98901
(509) 575-0372
fax (509) 452-6771

 
